DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitations "the scope neck" in lines 2-3 (2X).  There is insufficient antecedent basis for these limitations in the claim.  While "a scope neck" is recited in line 1, such is in the preamble and merely an intended use for the device.  That is, neither a scope neck nor a firearm are positively required by the claim.
Claim 17 further recites the limitations "a scope neck" in lines 5 and 8.  The ambiguity is whether another scope neck is intended or that previously recited.  See also claim 19, line 2.
Suggested is reciting --a scope neck-- in line 2, and --the scope neck-- thereafter.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 9, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2013 104 883 to Müller-Bauer (“MB”).  The examiner has included a machine translation of the Abstract, Description, and Claims sections of MB from Espacenet and will reference such.
Re: claim 1, MB discloses the claimed invention including a scope assembly, comprising: a. a firearm scope 1-3, e.g., Fig. 1, including a scope neck 1; b. a scope wrap 6 disposed along the scope neck and removably coupled to the scope neck (see, e.g., Fig. 4, and, “quickly assembled and disassembled,” ¶ [0028]); c. a first coupling strap 8, coupled to the scope wrap (as shown/inherent in an integral construction), and removably coupled to the scope neck; and d. a plurality of pockets 7 shaped and sized to hold primers, disposed along the scope wrap and coupled to the scope wrap (as shown).
With respect to a plurality of pockets, MB discloses “at least one loop on the strip (7) arranged for holding at least one cartridge,” Abstract.  Claim 1 discloses similarly.  Thus, it is clear that MB contemplated more than one loop for holding more than one cartridge, which suffices for anticipation.
With respect to being sized and shaped to hold primers, the following:
First, it must be noted that disclosure of holding cartridges suffices because cartridges, of the type being described by MB, inherently include primers.  Thus, the loop(s), holding cartridges which include primers, are adequately sized and shaped as claimed.
Second, the size and shape of “primers” are undefined by the claim and Applicant fails to limit the size and shape of the pockets to hold such.  US 2021/0262775, the PG PUB of the instant application discloses, “The illustrated pockets 108 are shaped and sized to hold primers but not limited to 209 or 209a primers” (emphasis added), ¶ [0052], and, perhaps more telling, “although the figures illustrate cup-shaped pockets, it is envisioned that the pockets may have any size and/or shape for carrying, supporting and/or securing primer[s] to the scope wrap” (emphasis added), ¶ [0068].  Thus, those disclosed by MB fairly anticipate the limitation.
Lastly, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Thus, here, “removably” does not constitute a limitation in any patentable sense.
Re: claim 2, MB further discloses wherein the first coupling strap is disposed near a first end of the scope wrap (as shown).
Re: claim 3, MB further discloses further comprising a second coupling strap 10, disposed near a second end of the scope wrap opposite the first coupling strap and spaced from the first coupling strap by the pockets (as shown), coupled to the scope wrap (see above), 15and removably coupled to the scope neck (see above).
Re: claims 9 and 17, MB fairly meets the claims per the above.  With respect to “an array of primer pockets” in claim 9, see claim 10 below.
Re: claim 10, it is asserted that any second pocket would anticipate a single array as claimed, since two pockets can broadly yet reasonably be construed as forming a row or column, which suffices to meet both claims 9 and 10.
Re: claim 19, MB further discloses wherein the first and second coupling straps including hook and loop (“Velcro fastener,” ¶ [0019]) for coupling the scope wrap about a scope neck.  See also same paragraph of merged document disclosing “hook and loop fastener.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over MB.
Re: claims 9-10, should the above rejections fail, MB discloses the claimed invention except for an array or single array of primer pockets.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the pockets in an array or single array, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  Thus, that MB fairly discloses more than one pocket fairly obviates any particular arrangement thereof, absent persuasive evidence to the contrary.
Allowable Subject Matter
Claims 4-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be included in a future Notice of Allowability.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
29-Dec-21